In The
                             Court of Appeals
                    Seventh District of Texas at Amarillo

                                  Nos. 07-20-00357-CR
                                       07-20-00358-CR


             JAMIE LEE BURNS AKA JAMIE LEE NELSON, APPELLANT

                                           V.

                         THE STATE OF TEXAS, APPELLEE

                          On Appeal from the 316th District Court
                                  Hutchison County, Texas
          Trial Court Nos. 11,257 & 11,393, Honorable James M. Mosley, Presiding

                                 September 30, 2021

                           MEMORANDUM OPINION
                    Before QUINN, C.J., and PARKER and DOSS, JJ.

      Jamie Lee Burns, aka Jamie Lee Nelson, appeals from judgments revoking her

community supervision and sentencing her to prison. Her two issues concern 1) the trial

court’s alleged loss of jurisdiction to act on the State’s motions to revoke and 2) the

purported denial to a speedy hearing on the motions. We affirm.
        Jurisdiction

        According to appellant, “[t]he State must exercise due diligence in apprehending

the defendant after issuance of a warrant or capias on a State’s motion to revoke

probation.” Because it allegedly did not exercise same and the probation period ended

before the trial court heard the motions to revoke, the latter lost jurisdiction over them.

        A trial court retains jurisdiction to entertain a motion to revoke probation or

community supervision so long as 1) the motion is filed and 2) capias issues before the

probationary term expires. Ex part Moss, 446 S.W.3d 786, 791 (Tex. Crim. App. 2014).

This is true even if the trial court actually hears the motion to revoke after the period

expires. Id. The record at bar discloses that appellant’s probationary period expired in

2019.    In November of 2016, though, the State moved to revoke her community

supervision, and the trial court issued capias, i.e., ordered appellant’s arrest. Thus, it

retained jurisdiction to address the State’s motions to revoke in 2020.

        As for diligence regarding arrest and the State’s purported failure to exercise same,

such complaints require preservation in the trial court. Peacock v. State, 77 S.W.3d 285,

287–88 (Tex. Crim. App. 2002); High v. State, No. 07-18-00198-CR, 2019 Tex. App.

LEXIS 5143, at *4 (Tex. App.—Amarillo June 19, 2019, no pet.) (mem. op., not designated

for publication); see Harris v. State, 843 S.W.2d 34, 35 (Tex. Crim. App. 1992) (en banc)

(stating that the onus is on the State to show diligence in apprehending the probationer

and hearing the allegations in the motion “once the issue is raised by the probationer”).

Appellant did not raise the matter below. Thus, it was not preserved for our review.




                                              2
      Speedy Hearing

      Appellant next contends that she was denied her right to a speedy revocation

hearing. Like her complaint about due diligence, this one also requires preservation in

the trial court. Henson v. State, 407 S.W.3d 764, 769 (Tex. Crim. App. 2013); Huck v.

State, 348 S.W.3d 359, 363 (Tex. App.—Amarillo 2011, no pet.). It was not.

      Accordingly, we overrule the issues before us and affirm the the judgment.



                                                     Brian Quinn
                                                     Chief Justice




Do not publish.




                                          3